Citation Nr: 0943867	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from September 1972 to 
September 1975 and from November 1977 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, by 
the San Diego, California, Regional Office (RO), which denied 
a claim of service connection for a bilateral knee disorder.  

On September 24, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

The Veteran contends that his current knee problems are 
related to injuries he sustained while serving as a 
paratrooper with the 82nd Airborne stationed at Fort Bragg, 
North Carolina.  The Veteran maintains that he was required 
to run approximately four miles at least three times a week 
in combat boots on concrete and asphalt roads.  The Veteran 
indicates that, as a paratrooper, he was required to 
participate in parachute jumps, landing in a variety of 
"drop zones."  The Veteran states that the landings from 
numerous parachute jumps and frequent long distance running 
in the military caused some damage to the meniscus in both 
knees.  The Veteran further maintains that the stress of the 
jumps on his knees was cumulative over time and, although it 
did not debilitate him while on active duty, nor led him to 
seek medical treatment for his knees, it played a part in the 
wear and tear of his meniscus.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2009).

Service treatment records (STRs) contain no record of 
treatment for injuries to the right or left knee; however, 
the DD-214 confirms that the Veteran was awarded a 
Parachutist Badge.  The enlistment examination, dated in 
August 1972, was negative for any clinical findings of a 
right or left knee disorder; however, x-ray study of the 
right knee revealed bony spur at the right femur and Osgood 
Schlatter's disease of the left tibia.  No separation 
examination is of record.  

Of record are private treatment reports from Sharp Rees-
Stealy Medical Group dated from August 1997 through April 
2005.  These records show that the Veteran was seen in August 
1997 with complaints of left knee pain; he reported injury 
the knee 3 months earlier while jogging.  He stated that he 
reinjured the left knee the previous day playing soccer.  The 
diagnosis was left knee sprain.  A progress note dated in 
August 1997 indicates that the Veteran was seen for 
evaluation of his left knee pain.  It was noted that the 
Veteran had had no other traumatic episodes to his left knee.  
However, it was noted that the Veteran was status-post 
arthroscopy of the right knee for repair of a medial meniscus 
tear in 1984.  He also had a positive past history for 
"osteomyelitis of the knees" at the age of 11; it was noted 
that this was a spontaneous problem that required arthrotomy 
of both knees and he was treated with prolonged antibiotics.  
The assessment was probable internal derangement of the left 
knee with a medial meniscus problem; he also may have had a 
strain to the medial collateral ligament.  In September 1997, 
it was noted that an x-ray study of the left knee was 
negative; however, an MRI of the left knee revealed a tear of 
the posterior horn of the medial meniscus.  The Veteran 
underwent a left knee arthroscopic partial medial 
meniscectomy.  The postoperative diagnosis was left knee 
medial meniscal tear.  

The Board notes that, at his personal hearing in September 
2009, the Veteran credibly testified that while his military 
occupational specialty was a cook, he also participated as an 
infantryman.  The Veteran also testified that he was a 
paratrooper with the 82nd Airborne while stationed at Fort 
Bragg, North Carolina; as a result, he performed at least 50 
jumps during which he landed in different types of drop 
zones.  The Veteran stated that the drop zones were usually 
rocky and uneven, thus causing more strain to his knees.  The 
Veteran indicated that he sustained injuries to his knees on 
several occasions during the jumps, but the injuries were 
never severe enough to go to a medic.  He stated that he 
continued to have problems with his knees after his discharge 
from service.  The Veteran reported that he was diagnosed 
with a torn meniscus in 1983 or 1984, and he underwent an 
arthroscopic surgery on the right knee in 1984.  The Veteran 
noted that he had surgery on the left knee in the mid 1990s.  
The Veteran maintained that he mainly had administrative type 
jobs after his discharge from service; he worked as a law 
enforcement officer for Customs and Border protection in San 
Diego, California.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Based upon the above, the Board finds that a VA medical 
examination is warranted to ascertain whether the Veteran 
currently has a disability of either knee and, if so, whether 
such is causally related to the in-service trauma sustained 
as a result of in-service activity, including parachute 
jumps.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for either knee 
within the years following his discharge 
from service, including the location of 
the 1984 right knee surgery.  After 
securing the necessary release(s), the 
AOJ should obtain all records not 
previously obtained.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the etiology of any right or left knee 
disorder, which may currently be present.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner must elicit the Veteran's 
history regarding the identified 
disabilities.  Following a clinical 
evaluation of the Veteran, including 
radiological examination, and a review of 
the claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed right or left knee 
disability is traceable, even in part, to 
any incident or event of the Veteran's 
active military service, to include his 
multiple parachute jumps.  The examiner 
is also requested to provide a rationale 
for each opinion expressed.  

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in the 
examination request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.  

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be readjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

